t c memo united_states tax_court farrokh e pourmirzaie and minoo s pourmirzaie petitioners v commissioner of internal revenue respondent docket no filed date held ps' rental_real_estate_activities were passive activities within the meaning of sec_469 and therefore ps' loss deductions from those activities were limited by sec_469 ps did not establish that p-w was a real_estate_professional because we find that she spent only hours during each audit year in real_property_trade_or_business activities held further sec_6662 accuracy-related_penalties sustained framta saechao and robert l goldstein for petitioners daniel j bryant for respondent memorandum findings_of_fact and opinion halpern judge respondent determined deficiencies in and accuracy- related penalties with respect to petitioners' federal_income_tax for their taxable_year sec_2010 sec_2011 and sec_2012 audit years audit year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number unless otherwise stated all section references are to the internal_revenue_code in effect during the audit years and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar at the trial of this case petitioners conceded all issues other than respondent's adjustments disallowing a portion of their rental real_estate losses for each of the audit years and the penalties respondent made the adjustments on the grounds that petitioners' rental_real_estate_activities during the audit years were passive activities within the meaning of sec_469 and therefore their loss deductions from those activities were limited by sec_469 the parties agree that the issue that we must decide is whether petitioner wife mrs pourmirzaie was a real_estate_professional during the audit years the parties use the term real_estate_professional to describe an individual more than half of whose time spent performing personal services in one or more businesses during a taxable_year is spent performing such services in a real_property business and who during that taxable_year performs more than hours of services in real_property trades_or_businesses in which she materially participates see sec_469 petitioners bear the burden_of_proof see rule a because petitioners have failed to prove that during any of the audit years mrs pourmirzaie performed more than hours of services in a real_property business she was not during any of the audit years a real_estate_professional and we will sustain respondent's adjustments with respect to petitioners' rental real_estate losses we will also sustain the sec_6662 penalties findings_of_fact petitioners resided in california when they filed the petition the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and documents stipulated are accepted as authentic petitioners' returns for each of the audit years petitioners made a joint_return of income on form_1040 u s individual_income_tax_return collectively audit-year returns on their and form sec_1040 petitioners showed no tax due for however respondent rebated to them dollar_figure on account of a sec_36a making- work-pay credit on their return they showed a tax due of dollar_figure and there was no rebate on each of the audit-year returns petitioners reported a substantial loss from rental real_estate properties dollar_figure dollar_figure and dollar_figure for and respectively for all three years those properties included a four-unit residential property in san jose california san jose property a single-family condominium in san diego california in which petitioners owned a partial interest san diego property a single-family residence in tucson arizona tucson property a single-family condominium in bremerton washington bremerton property and 1unaccountably respondent's notice_of_deficiency shows a rental real_estate loss reported by petitioners for of only dollar_figure we will sustain an adjustment based on that amount a single-family residence in discovery bay california discovery bay property petitioners' reported rental real_estate loss for included a loss from one additional property a marriott timeshare not otherwise identified by petitioners marriott timeshare for all of the audit years petitioners elected pursuant to sec_469 to treat all interests in rental real_estate as a single activity san jose property during the audit years petitioners shared responsibility for management of the san jose property they did not keep an office at the property nor store tools there neither did they keep contemporaneous_records of the time they spent at the property mrs pourmirzaie testified that they spent to hours a week there she could not however for any particular visit recollect when they arrived or when they departed the length of any visit she added depend ed on the work that was there she testified that they were always there on saturdays and sundays and on average they would be there from a m to or p m on saturdays and from noon to or p m on sundays on their visits she continued they took care of necessary maintenance tasks collected rent if necessary and generally ensured that the property was in good order she testified that both she and mr pourmirzaie worked at the property during those visits in fact she added he's a workaholic he loves to work on that property even though he has a full-time job she testified that during the week she visited the property to conduct surveillance because of the poor neighborhood san diego property during the audit years petitioners also shared responsibility for management of the san diego property mrs pourmirzaie could not remember specifically what types of management activities she performed beyond visiting the property to prepare it for and to meet any new tenant she could not recall how many times in she visited the san diego property although when she did visit the property she testified we like san diego so when we go there we stay longer you know i love san diego tucson property petitioners did not directly manage the tucson property instead they hired a property manager with whom mrs pourmirzaie testified that she communicated m aybe one or two hours i n a year a month i don't remember i don't recall bremerton property during the audit years petitioners dealt with the tenants at the bremerton property by telephone although mrs pourmirzaie could not recall how long in she spent on the telephone with a tenant not very long discovery bay property during the audit years she and her husband managed the discovery bay property there was one tenant during those years and she dealt with him principally by telephone she testified that she visited the property during but could not recall how often or how many hours she spent there marriott timeshare petitioners offered no evidence with respect to the marriott timeshare calendars the parties have stipulated two calendars one for calendar and one for calendar the two calendars purport to show time petitioners spent at their rental properties during those two years petitioners prepared the two calendars from memory during the course of respondent's examination of their audit-year returns the calendar has entries for every saturday and sunday in other than sunday october halloween and saturday december christmas day the usual uniform entry for both saturday and sunday is without identifying a location but we assume the san jose property weekly cleaning and repairing from a m to p m on saturday and from a m to p m on sunday there are occasional entries for time spent in san diego there are twice a month entries for midweek security surveillance uniformly from to p m and there are assorted other entries on various dates such as home depot paperwork and bill paying and post office some lacking time entries and some like paperwork and bill paying showing twice monthly time entries usually from to p m the calendar does not specify who as between mr or mrs pourmirzaie performed the listed tasks the calendar is similar although it does show monthly totals of hours for each petitioner totaling for the whole year big_number hours and hours for mr and mrs pourmirzaie respectively the calendar show sec_2 hours of surveillance from to p m on april and hours on paperwork and bill paying from to p m on april monthly statements for petitioners' checking account at wells fargo bank for the months of april and date show check card purchases for food and lodging on april and in london england and at heathrow airport there are no domestic purchases shown for either of those dates the calendar shows both petitioners working at an unspecified property from a m until p m on august the wells fargo bank statement for date shows food purchases in dallas texas on that date the calendar shows one or both petitioners working at unspecified properties for hours on september through the wells fargo bank statement for date shows food and other purchases and a cash withdrawal in philadelphia pennsylvania on those dates the calendar shows mrs pourmirzaie working at an unspecified property on october and the wells fargo bank statement for october shows food and other purchases in new york new york boca raton florida and philadelphia pennsylvania on those dates there is no calendar for penalty approval internal revenue_agent tuan nguyen examined petitioners' audit-year returns and among other things proposed the accuracy-related_penalties here in issue mr nguyen's supervisor was supervisory internal revenue_agent michael j adams who approved in writing mr nguyen's determination of those penalties on the basis of petitioners' underpayment due to a substantial_understatement_of_income_tax for each of the audit years i introduction opinion we must decide whether for any of the audit years mrs pourmirzaie was a real_estate_professional since we decide that she was not we must decide whether petitioners are liable for the sec_6662 accuracy-related_penalties determined by respondent we decide that they are ii sec_469 sec_469 generally disallows a deduction for any passive_activity_loss for an individual a passive_activity_loss is the amount by which aggregate losses from all passive activities during the taxable_year exceed the aggregate income from all passive activities during the year sec_469 a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 rental activities are per se passive even if a taxpayer materially participates in such activities sec_469 an activity is a rental_activity if gross_income attributable to the activity is paid principally for_the_use_of tangible_property see sec_1_469-1t temporary income_tax regs fed reg date an exception to the per se passive rule exists for taxpayers who are real_estate professionals sec_469 a taxpayer is a real_estate_professional if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 where taxpayers file a joint_return either spouse must satisfy the above requirements separately id participation in an activity may be established by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date reasonable means include identification of services performed and the approximate number of hours spent performing such services based on appointment books calendars or narrative summaries id contemporaneous logs or similar documents are not required to the extent participation may be established by other reasonable means id and while the regulations permit some flexibility with respect to the evidence required to prove participation we are not required to accept postevent ballpark guesstimates nor are we bound to accept the unverified undocumented testimony of taxpayers see eg lum v commissioner tcmemo_2012_103 wl at petitioners propose that on the basis of daily entries on the and calendars we find that mrs pourmirzaie spent hours and hours during those years respectively at the san jose property doing generally routine cleaning repairs gardening bill paying and surveillance they propose that on the basis of her testimony we find that she spent to hours a week at the san jose property carrying out those tasks they propose that on the basis of entries in the and calendars we find that mrs pourmirzaie spent hours and hours during those years respectively at the san diego property doing generally remodeling repairing and interviewing tenants to rent out the property on the basis of mrs pourmirzaie's testimony petitioners propose that we find that she spent one or two hours per month or year managing the tucson property petitioners propose no finding with respect to the number of hours that mrs pourmirzaie spent during any of the audit years managing either the bremerton or the discovery bay property they propose that we find that in mrs pourmirzaie spent approximately big_number hours on her rental activities and that in she spent approximately big_number hours on her rental activities 2on brief petitioners reverse those hourly estimates proposing that we find that she spent big_number hours and big_number hours on her rental activities during and respectively the calendar does not for numerous dates specify who continued we will make none of the proposed findings_of_fact that petitioners ask us to make we have little confidence that the and calendars accurately reflect the dates and the times that petitioners and in particular mrs pourmirzaie spent at either the san jose or the san diego property the calendars were prepared from memory after the audit years during the course of respondent's examination of the audit-year returns without benefit of any contemporaneous time records the calendars show an exactitude as to the dates and the times petitioners were at the san jose and san diego properties not matched by mrs pourmirzaie's memory at trial where she testified that for any visit to the san jose property she could not recollect the time they went or returned and the length of their visit depended on the amount of work to be done with respect to the san diego property she testified that she could not recall how many times she visited the property in or the types of management activities that she performed on her visits to san diego she added she stayed longer than was necessary because i love san diego further the record contains wells fargo bank statements that seemingly contradict petitioners' calendar entries that show one or the other or both working continued mr or mrs pourmirzaie performed the described tasks we accept the switched hours as a mistake and have corrected the totals at a property on april august september through and october and and doing paperwork and paying bills which we assume they did at home on date when mrs pourmirzaie was asked by respondent's counsel to explain the seeming discrepancy for date she answered as i mentioned we just go through our memory we don't remember exactly but we do put hours in the san jose property i mean it's not like we're working for a company we don't clock in we don't clock out but we do spend a lot of time in that property and i think that time is when we had a--probably wedding i don't remember nor independent of the two calendars can we accept mrs pourmirzaie's testimony of time she worked at the san diego and san jose properties mrs pourmirzaie testified that she and her husband shared responsibility for management of both properties she was clear that on weekends they both visited the san jose property for a total of hours each her husband she testified was a workaholic nevertheless she proposes that we find that she herself spent to hours a week at the san jose property carrying out management tasks if we add to her suggested totals the hours a week that her husband was at the san jose property performing management tasks then we have the couple spending to hours a week managing a four-unit residential apartment building at which they neither kept an office nor stored any tools simply stated we do not believe it nevertheless petitioners have convinced us that they owned the rental real_estate properties in question and that during the audit years mrs pourmirzaie spent considerable time managing the properties including regular visits to the san jose property petitioners' evidence does not support their proposed findings_of_fact that in mrs pourmirzaie spent approximately big_number hours on her rental_real_estate_activities and that in she spent approximately big_number hours on her rental_real_estate_activities taking into account the substantial and on many days equal time spent by mr pourmirzaie on management activities we find that mrs pourmirzaie spent an average of one day a week hours in real_estate trade or businesses activities ie hours during each of the audit years because she does not meet the 750-hour requirement of sec_469 she was not a real_estate_professional for purposes of sec_469 during the audit years therefore we need not address whether mrs pourmirzaie spent more than of her time in real_estate trades_or_businesses under sec_469 iii accuracy-related_penalty sec_6662 and b provides for an accuracy-related_penalty of of the portion of an underpayment_of_tax attributable to a ny substantial_understatement_of_income_tax sec_6662 defines the term understatement as the excess of the tax required to be shown on the return over the amount shown on the return as filed reduced by any rebate in the case of an individual an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is reduced however by the portion attributable to the treatment of an item for which the taxpayer had substantial_authority sec_6662 sec_6664 provides an exception to the imposition of the sec_6662 accuracy-related_penalty if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith the commissioner bears the burden of production with respect to penalties see sec_7491 to carry that burden he must produce evidence regarding the appropriateness of imposing the penalty 116_tc_438 in some circumstances that includes evidence that the initial determination of the penalty received written supervisory approval see sec_6751 graev v commissioner t c __ date supplementing t c __ date the taxpayer's concessions may be taken into account in determining whether the commissioner has met his burden oria v commissioner tcmemo_2007_226 wl at once the commissioner carries his burden of production the taxpayer bears the burden of proving that she is entitled to relief because of substantial_authority or under sec_6664 see higbee v commissioner t c pincite the deficiency that respondent determined for each audit year exceeds dollar_figure which is the greater of of the total corrected tax_liability shown on the notice_of_deficiency for each audit year or dollar_figure thus for each of the audit years there was a substantial_understatement_of_income_tax his revenue agent's initial determination of the penalties received written approval by the revenue agent's supervisor respondent has therefore met his burden of production petitioners have shown no substantial_authority for any portion of their understatements of income_tax nor have they proposed that we find any facts that if found would establish that they had reasonable_cause and acted in good_faith with respect to any portion of the tax they underpaid in defense to the sec_6662 penalty they rely only on their proving which they have not that there is no deficiency we will sustain the sec_6662 penalties on the grounds that for each of the audit years petitioners' underpayment was due to a substantial_understatement_of_income_tax decision will be entered for respondent
